Citation Nr: 9902403	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-05 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran, who had active service 
from September 1981 to September 1985, and from February 1988 
to February 1992, appealed that decision to the Board.


FINDINGS OF FACT

1.  The veteran received cerebral contusions as a result of a 
fall that occurred during active service.

2.  The veteran was involved in a motorcycle accident during 
service.

3.  The veteran has been diagnosed with glaucoma during the 
pendency of this claim.

4.  Competent medical evidence has been submitted 
establishing that the veterans glaucoma is post-traumatic in 
etiology.


CONCLUSION OF LAW

Glaucoma was incurred as a result of an in-service injury. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  The claim for service 
connection for glaucoma is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  While the veterans 
representative requested a further examination in a December 
1997 statement of representative in an appeals case, the 
Board finds that VA treatment records and examinations 
currently of record more than adequately provide sufficient 
information for the Board to make an informed decision.  
Thus, no further assistance to the veteran is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service medical records reflect that the veteran was injured 
in a fall in August 1982.  An October 1982 treatment record 
noted cerebral contusions by history as a result of the fall.  
The veterans only neurological complaints were clumsiness on 
the right side and mild speech difficulty.  The veteran was 
diagnosed with status post cerebral contusion.  In October 
1990, the veteran was injured in a motorcycle accident, 
during his second period of service.  

The veteran has sought VA treatment for ophthalmic 
complaints, beginning in 1992.  A February 1992 VA treatment 
record noted that the veteran had glaucoma as a result of 
traumatic injury, which was then related to be the in-service 
motorcycle accident.  A November 1995 treatment record noted 
R/O glaucoma (traumatic?), and a February 1996 VA 
treatment record contains a diagnosis of glaucoma, 
characterized as stable.  A March 1996 VA treatment record 
related the veterans in-service fall as relevant ophthalmic 
history, and a February 1997 VA treatment record noted that 
the veteran was prescribed Imitrix as a medication. Other 
records, including VA treatment records and VA examination 
reports, do not contain evidence that have excluded glaucoma.

In February 1997, the veteran was provided a hearing before 
an RO hearing officer.  Referring to the August 1982 injury, 
the veteran related that he was injured in Guam in a fall.  
He continued that he had no real recollection of the event, 
but only things related to him by others, including his wife.  
The veteran also related that he had been receiving treatment 
for glaucoma from the Poplar Bluff VA medical center, and 
that VA clinicians had informed him of a relationship between 
his in-service injury and his current diagnosis of glaucoma.

In light of the above evidence, the Board finds that service 
connection for glaucoma is warranted.  Towards that end, it 
is not in dispute that the veteran received a cerebral 
contusion as a result of the fall.  The veterans service 
medical records reflect that even two months after the fall 
he had some neurological manifestations.  Moreover, it does 
not appear to be in dispute that the veteran currently has a 
diagnosis of glaucoma.  Finally, competent medical evidence, 
as represented by a February 1992 opinion from a VA 
physician, has established a link between the veterans head 
trauma and the current diagnosis of glaucoma.  Such is 
certainly not inconsistent with the November 1995 treatment 
record, which also considered trauma as an etiology for 
possible glaucoma.  While the Board acknowledges that the 
February 1992 opinion found the motorcycle accident to be the 
trauma, rather than the preceding fall, the motorcycle 
accident also occurred during service.  Therefore, the Board 
finds that service connection for glaucoma, secondary to head 
trauma, is warranted.  In doing so, the Board has not 
distinguished between the clearly established head trauma 
that occurred in 1982 and any possible head trauma that 
occurred in 1990, as doing so is not material in this claim.










ORDER

Service connection for bilateral glaucoma is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
